VS.

eroN, 1

F|LED
CHARLOTTE, NC

DEC - 7 2018

n US District Court
V\Jestem D§strict of NC

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

Civil Action No. 3118-cv-00373-RJC-DCK

)
MOVEMENT MORTGAGE, LLC, )
)
Plaintiff, )
)
)
)
BRADLEY P. JAGACKI and KEITH A. )
)
,` )
Defendants. )
)
CONSENT INJUNCTION

Plaintiff Movement Mortgage, LLC and Defendants Bradley Jagacki and Keith Simon

hereby agree and consent to the entry of the following Consent lnjunction.

lt is hereby ORDERED, ADJUDGED, and DECREED as follows:

l.
2019:

Defendants shall not directly or indirectly do any of the following until June l,

(a) contact any Movement Realtor Referral Source to direct or

send borrowers to them or their new employer, including but not
limited to Ruoff Home Mortgage, lnc. As defined in Defendants’
Employment Agreements,ra “Realtor Referral Source” is any real
estate agent assigned in the twelve (12) months preceding
Defendants’ respective terminations to a real estate office with
whom Movement has any marketing agreement and/or with whom
Movement has arranged to rent desk space, and to which
Defendants were assigned to, permitted to work with by Movement
and/or in fact did work with, in the twelve (12) months preceding
their respective terminations

(b) solicit, recruit, contract with, induce, influence or advise, or
directly or indirectly cause the employment, solicitation or

recruitment of any Movement employee for any reason including
but not limited to having said Movement employee Work for or
engage in a business substantially similar to the business of, or in
competition With Movement.

(c) solicit, recruit, contract with, induce, influence or advise, or
directly or indirectly cause the employment, solicitation or
recruitment of any consultant or agent Who works for or has been
employed by Movement after June l, 2017.

(d) disclose to any third party the names, backgrounds,
compensation, or qualification of any Movement employee,
consultant or agent, or otherwise identify any Movement
employee, consultant or agent as a potential candidate for
employment

(e) induce or attempt to induce any person or entity, including
any customer, referral source, or other person who has an
agreement or business relationship With Movement to cease doing
business in Whole or in part with Movement.

(f) solicit or assist in the solicitation of the business of any
customer, referral source, or other person who has an agreement or
business relationship with Movement for the purchase of any
products or services competing with those products and services
offered and sold by Movement.

(g) disclose the Movement’s Confidential Information, as
defined in Paragraph IV.A of Defendants’ Employment
Agreements, to Ruoff Home Mortgage, Inc. or to any third party.

2. ln the event of any suspected violation of any of Defendants’ obligations under
the Consent Injunction, Movement will provide notice to the Defendants and an opportunity to
explain or cure the suspected violation(s) prior to commencing enforcement proceedings

3. This Consent lnjunction resolves and settles all claims brought by Movement in
this action.

4. Each party shall bear its own attorney’s fees and costs.

 

71.,
SQ__ORDERED, this Z¢ day ofL]/v__F/_W_&;¢:,ZOIS.

Mpr

LUNITED sTATEs isTRICT JUDGE

C sented and agreed to on behalf ochfendants by:

 
  
  
  

 

S rah FultonHut bins

Pa ‘ker Poe Adam & Bernstein LLP

Thr e Wells Fargo Center"

01 outh Tryon Street, Suite 3000
Charlotte, NC 28202

Attor)')eyfor Defemi’ants Braa'ley P. Jagacki
and Keith A. Sz'mon

Consenth and agreed to on behalf of Plaintiffby:

y

Chris W. Haaf
Kilpatrick Townsend & Stockton, LLP

1001 West Fourth Sti'eet

Winston~Salem, NC 27101

Atl'orneyfor Plairlt)']j”Movement Mortgage, LLC

    

 

 

 

 

